                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF GEORGIA
                          AUGUSTA DIVISION




JAMES ED^9ARD DEARING,

      Plaintiff-Appellant,
                                      Case No.; CV 119-105
vs.

                                     Appeal No.: 19-14485-E
RICHARD ROUNDTREE, et. al.,

      Defendants-Appellees.




                              ORDER




      The appeal in the above-styled action having been dismissed by

the United States Court of Appeals for the Eleventh Circuit for want

of prosecution,

      IT IS HEREBY ORDERED that the mandate order of the United States


Court of Appeals for the Eleventh Circuit is made the order of this

Court.


      SO ORDERED, this 17^         day of December 2019.


                                HONORJ^EE J. RANDAL HALL, CHIEF JUDGE
                                UNITED ^ATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF GEORGIA
